NOTE MODIFICATION, Renewal and Extension AGREEMENT

This NOTE MODIFICATION, RENEWAL AND EXTENSION Agreement (this "Agreement") is
entered into as of February 22, 2013, by and between FROST BANK, a Texas state
bank, formerly known as The Frost National Bank ("Lender") and GEOSPACE
TECHNOLOGIES CORPORATION, a Delaware corporation, formerly known as OYO Geospace
Corporation ("Borrower").

RECITALS:



On March 2, 2011, Borrower, Guarantors (as defined in the Loan Agreement) and
Lender entered into that certain Loan Agreement, as amended by that certain
First Amendment to Loan Agreement dated March 2, 2011, that certain Second
Amendment to Loan Agreement dated April 24, 2012, and that certain Third
Amendment to Loan Agreement of even date herewith (as amended, modified and
restated, the "Loan Agreement"), concerning, inter alia, the terms, conditions
and covenants of a certain Loans (as defined in the Loan Agreement).

The Loan is evidenced by, and Lender is the sole owner and holder of, that one
certain Revolving Promissory Note (the "Note") dated March 2, 2011, executed by
Borrower and payable to the order of Lender in the original face amount of
TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00). The Note, Loan
Agreement and all other documents evidencing, securing, governing, guaranteeing
and/or pertaining to the Note are hereafter collectively referred to as the
"Loan Documents."

The Note matures in accordance with its terms on March 2, 2014.

Borrower and Lender have agreed to extend the maturity date of the Note and to
modify certain provisions of the Note, all as hereinafter provided, and in
consideration thereof Borrower has made certain agreements with Lender as
hereinafter more fully set forth.

All capitalized terms not otherwise defined herein shall have the same meanings
as are set forth in the Note.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lender and Borrower hereby agree
as follows:

AGREEMENTS:

1. Acknowledgment of Outstanding Balance.

The parties hereto acknowledge that the outstanding principal balance of the
Note as of the date hereof is ZERO AND NO/100 DOLLARS ($0.00) and there remains
to be advanced on the Note (as of the effective date hereof), pursuant to the
Loan Agreement, an amount not in excess of TWENTY-FIVE MILLION AND NO/100
DOLLARS ($25,000,000.00).

2. Renewal and Extension of Maturity.

The Note is hereby renewed and the maturity of the Note is hereby extended to
March 2, 2015.

3. Payment Terms.

Section 1 of the Note is hereby deleted and the following paragraph is hereby
substituted in its place for all purposes:

"1. Payment Terms. Interest only on amounts outstanding hereunder shall be due
and payable monthly as it accrues, on the 2nd day of each and every calendar
month, beginning April 2, 2011, and continuing regularly and monthly thereafter
until March 2, 2015, when the entire amount hereof, principal and accrued
interest then remaining unpaid, shall be then due and payable; interest being
calculated on the unpaid principal each day principal is outstanding and all
payments made credited to any collection costs and late charges, to the
discharge of the interest accrued and to the reduction of the principal, in such
order as Lender shall determine."



4. Interest Rate.

The annual interest rate provided for in the Note shall remain as set forth in
Paragraph 2 of the Note.

5. Usury. No provisions of this Agreement or the Loan Documents shall require
the payment or permit the collection, application or receipt of interest in
excess of the maximum permitted by applicable state or federal law. If any
excess of interest in such respect is herein or in any such other instrument
provided for, or shall be adjudicated to be so provided for herein or in any
such instrument, the provisions of this paragraph shall govern, and neither
Borrower nor any endorsers of the Note nor their respective successors, assigns
or personal representatives shall be obligated to pay the amount of such
interest to the extent it is in excess of the amount permitted by applicable
law. It is expressly stipulated and agreed to be the intent of Borrower and
Lender to at all times comply with the usury and other laws relating to the Loan
Documents and any subsequent revisions, repeals or judicial interpretations
thereof, to the extent applicable thereto. In the event Lender or other holder
of the Note ever receives, collects or applies as interest any such excess, such
amount which would be excessive interest shall be applied to the reduction of
the unpaid principal balance of the Note and, if upon such application the
principal balance of the Note is paid in full, any remaining excess shall be
forthwith paid to Borrower and the provisions of the Loan Documents shall
immediately be deemed reformed and the amounts thereafter collectible thereunder
reduced, without the necessity of execution of any new document, so as to comply
with the then applicable law, but so as to permit the recovery of the fullest
amount otherwise called for thereunder. In determining whether or not the
interest paid or payable under any specific contingency exceeds the maximum
interest allowed to be charged by applicable law, Borrower and Lender or other
holder hereof shall, to the maximum extent permitted under applicable law,
amortize, prorate, allocate and spread the total amount of interest throughout
the entire term of the Note so that the amount or rate of interest charged for
any and all periods of time during the term of the Note is to the greatest
extent possible less than the maximum amount or rate of interest allowed to be
charged by law during the relevant period of time. Notwithstanding any of the
foregoing, if at any time applicable laws shall be changed so as to permit a
higher rate or amount of interest to be charged than that permitted prior to
such change, then unless prohibited by law, references in the Note to
"applicable law," for purposes of determining the maximum interest or rate of
interest that can be charged shall be deemed to refer to such applicable law as
so amended to allow the greater amount or rate of interest.



6. RELEASE AND WAIVER OF CLAIMS. IN CONSIDERATION OF (I) THE MODIFICATION OF
CERTAIN PROVISIONS OF THE NOTE, AS HEREIN PROVIDED, AND (II) THE OTHER BENEFITS
RECEIVED BY BORROWER HEREUNDER, BORROWER HEREBY RELEASES, RELINQUISHES AND
FOREVER DISCHARGES LENDER, AS WELL AS ITS PREDECESSORS, SUCCESSORS, ASSIGNS,
AGENTS, OFFICERS, DIRECTORS, EMPLOYEES AND REPRESENTATIVES, OF AND FROM ANY AND
ALL CLAIMS, DEMANDS, ACTIONS AND CAUSES OF ACTION OF WHICH BORROWER HAS ACTUAL
KNOWLEDGE ON THE DATE HEREOF, OF ANY AND EVERY KIND OR CHARACTER, PAST OR
PRESENT, WHICH BORROWER MAY HAVE AGAINST LENDER AND ITS PREDECESSORS,
SUCCESSORS, ASSIGNS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES AND REPRESENTATIVES
ARISING OUT OF OR WITH RESPECT TO (A) ANY RIGHT OR POWER TO BRING ANY CLAIM
AGAINST LENDER FOR USURY OR TO PURSUE ANY CAUSE OF ACTION AGAINST LENDER BASED
ON ANY CLAIM OF USURY, AND (B) ANY AND ALL TRANSACTIONS RELATING TO THE LOAN
DOCUMENTS OCCURRING PRIOR TO THE DATE HEREOF, INCLUDING ANY LOSS, COST OR
DAMAGE, OF ANY KIND OR CHARACTER, ARISING OUT OF OR IN ANY WAY CONNECTED WITH OR
IN ANY WAY RESULTING FROM THE ACTS, ACTIONS OR OMISSIONS OF LENDER, AND ITS
PREDECESSORS, SUCCESSORS, ASSIGNS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES AND
REPRESENTATIVES, INCLUDING ANY BREACH OF FIDUCIARY DUTY, BREACH OF ANY DUTY OF
FAIR DEALING, BREACH OF CONFIDENCE, BREACH OF FUNDING COMMITMENT, UNDUE
INFLUENCE, DURESS, ECONOMIC COERCION, CONFLICT OF INTEREST, NEGLIGENCE, BAD
FAITH, MALPRACTICE, INTENTIONAL OR NEGLIGENT INFLICTION OF MENTAL DISTRESS,
TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS, TORTIOUS INTERFERENCE WITH
CORPORATE GOVERNANCE OR PROSPECTIVE BUSINESS ADVANTAGE, BREACH OF CONTRACT,
DECEPTIVE TRADE PRACTICES, LIBEL, SLANDER OR CONSPIRACY, BUT IN EACH CASE ONLY
TO THE EXTENT PERMITTED BY APPLICABLE LAW.



7. Reaffirmation of Representations, Etc. Borrower hereby reaffirms to Lender
each of the representations, warranties, covenants and agreements of Borrower
set forth in the Loan Documents.



8. Enforceable Obligations. Borrower hereby ratifies, affirms, reaffirms,
acknowledges, confirms and agrees that the Loan Documents represent valid and
enforceable obligations of Borrower, and Borrower further acknowledges that
there are no existing claims, defenses, personal or otherwise, or rights of
setoff whatsoever with respect to the Note, and Borrower further acknowledges
and represents that no event has occurred and no condition exists which would
constitute a default under the Loan Documents or this Agreement, either with or
without notice or lapse of time, or both.



9. No Release of Liens. This Agreement in no way acts as a release or
relinquishment of the liens, security interests and rights (the "Liens") created
or evidenced by the Pledge and Security Agreement. The Liens are hereby ratified
and confirmed by Borrower in all respects and are extended to secure (i) the
principal amount of the Note, (ii) all interest, charges and other sums payable
with respect thereto, and (iii) the performance of all other obligations under
the Pledge and Security Agreement.



10. Additional Renewals and Extensions. Notwithstanding anything to the contrary
contained herein or inferred hereby or in any other instrument executed by
Borrower or in any other action or conduct undertaken by Borrower on or before
the date hereof, the agreements, covenants and provisions contained herein shall
constitute the only evidence of Lender's consent to extend the terms and
provisions of the Loan Documents in the manner set forth herein. No express or
implied consent to any further extensions and/or modifications involving any of
the matters set forth in this Agreement or otherwise, shall be inferred or
implied from Lender's execution of this Agreement. Further, Lender's execution
of this Agreement shall not constitute a waiver (either express or implied) of
the requirement that any further extensions and/or modifications of the Loan
Documents shall require the express written approval of Lender, no such approval
(either express or implied) having been given as of the date hereof.



11. Miscellaneous.

As modified hereby, the provisions of the Note shall continue in full force and
effect, and Borrower acknowledges and reaffirms its liability to Lender
thereunder. In the event of any inconsistency between this Agreement and the
terms of the Loan Documents, this Agreement shall govern.

Borrower hereby agrees to pay all reasonable out-of-pocket costs and expenses
incurred by Lender in connection with the execution and administration of this
Agreement and the modification of the Loan Documents including, but not limited
to, reasonable legal fees incurred by Lender and filing fees.

Any default by Borrower in the performance of its obligations herein contained
shall constitute a default under the Loan Documents and shall allow Lender to
exercise all of its remedies set forth in the Loan Documents.

Lender does not, by its execution of this Agreement, waive any rights it may
have against any person not a party to this Agreement.

In case any of the provisions of this Agreement shall for any reason be held to
be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

This Agreement and the Loan Documents shall be governed and construed according
to the laws of the State of Texas (without regard to any conflict of laws
principles) and the applicable laws of the United States.

This Agreement shall be binding upon and inure to the benefit of Lender,
Borrower and their respective successors, assigns and legal representatives.

Borrower hereby acknowledges and agrees that it has entered into this Agreement
of its own free will and accord and in accordance with its own judgment after
advice of its own legal counsel, and states that it has not been induced to
enter into this Agreement by any statement, act or representation of any kind or
character on the part of the parties hereto, except as expressly set forth in
this Agreement.

This Agreement may be executed in multiple counterparts, each of which shall
constitute an original instrument, but all of which shall constitute one and the
same agreement.

When executed by Lender and Borrower, this Agreement shall be attached to and
become a part of the Note.

NOTICE TO COMPLY WITH STATE LAW

For the purpose of this Notice, the term "WRITTEN AGREEMENT" shall include the
document set forth above, together with each and every other document relating
to and/or securing the same loan transaction, regardless of the date of
execution.

NOTICE OF FINAL AGREEMENT

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



 

[Signature(s) appear on following page(s)]

IN WITNESS WHEREOF, Lender and Borrower have caused this Note Modification
Agreement to be executed and delivered effective as of the date first above
written.

LENDER

:





FROST BANK

, a Texas state bank, formerly known as The Frost National Bank





 

By: /s/ Larry Hammonds

Name: Larry Hammonds

Title: Market President - New Braunfels

BORROWER:

GEOSPACE TECHNOLOGIES CORPORATION

,



a Delaware corporation, formerly known as OYO

Geospace Corporation



 

By: /s/Thomas T. McEntire

Thomas T. McEntire, Vice President,

Chief Financial Officer and Secretary